   Case 2:20-cr-00958-SDW Document 59 Filed 11/04/20 Page 1 of 2 PageID: 60

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 20- 958 (SDW)
                               *
KAREE CUNNINGHAM               *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. Covid pandemic, 2. Inability to conduct in-person hearing for indefinite period, 3. Consent of the
parties and defendant's desire to proceed with the plea hearing at this time, and 4. Vacancies/judicial
emergency in district. See Attachment A.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                    The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                    Other:




Date:November 4, 2020                                              s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
  Case 2:20-cr-00958-SDW Document 59 Filed 11/04/20 Page 2 of 2 PageID: 61




                                ATTACHMENT A
The Court finds that the guilty plea hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following reasons:
      1. To permit the defendant to obtain a speedy resolution of his case pre-
         indictment through an admission of guilt and providing for timely
         sentencing to afford appropriate punishment and rehabilitation. The
         defendant has asked for the plea hearing to proceed today via video
         conferencing.
      2. To permit the Government to obtain a resolution of the case so that the
         Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other, emerging
         criminal matters. The Government has asked for this plea hearing to
         proceed today via video conferencing.
      3. To ensure that the Court is not overwhelmed by cases and proceedings
         at the conclusion of this period of emergency. Currently, District
         Judges in New Jersey handle a substantially larger docket of cases than
         Judges in other Districts in the United States. New criminal cases
         continue to be assigned by the Court during the emergency. If the
         Court cannot resolve matters by guilty plea and sentencing, the
         resulting backlog will overwhelm the Court’s ability to effectively
         function. The concern of such congestion and the particular harm that
         likely will be caused by delays in the processing of cases and matters
         in the future is particularly acute in this emergency, at least given that:
         (1) it is unknown when this emergency will subside and when the Court
         will be able to function at normal capacity (including, among other
         things, the empanelment of trial juries) and (2) this District’s pre-
         existing shortage of District Court Judges which already has challenged
         the Court’s ability to process and resolve cases. This District has six
         District Judge vacancies: two have been pending for more than five
         years; one has been pending almost three years; two have been pending
         for more than a year; and one has been pending almost a year. The
         Federal Judicial Conference has deemed the District’s six vacancies
         judicial emergencies.
